                                                           Jeffrey Willis, Esq. (NV Bar No. 4797)
                                                       1   Nathan G. Kanute, Esq. (NV Bar No. 12413)
                                                           SNELL & WILMER L.L.P.
                                                       2   50 West Liberty Street, Suite 510
                                                           Reno, NV 89501-1961
                                                       3   Telephone: (775) 785-5440
                                                           Facsimile: (775) 785-5441
                                                       4   Email: jwillis@swlaw.com
                                                                   nkanute@swlaw.com
                                                       5
                                                           Attorneys for Plaintiff and Counter-Defendant
                                                       6   Nationstar Mortgage LLC d/b/a Champion
                                                           Mortgage Company
                                                       7

                                                       8                              UNITED STATES DISTRICT COURT
                                                       9                                      DISTRICT OF NEVADA
                                                      10
                                                           NATIONSTAR MORTGAGE LLC D/B/A                   Case No.: 2:17-cv-01604-APG-GWF
                                                      11   CHAMPION MORTGAGE COMPANY;
                                                      12                                                    STIPULATION AND ORDER TO
                  50 WEST LIBERTY STREET, SUITE 510




                                                                                Plaintiff,                  EXTEND DEADLINES TO FILE
         Wilmer




                                                           vs.
                      RENO, NEVADA 89501-1961




                                                      13                                                    REPLIES TO NATIONSTAR’S
                                                                                                            RESPONSES TO (I) SATICOY BAY
                            LAW OFFICES


                             (775) 785-5440




                                                      14   SATICOY BAY LLC SERIES 43 PANGLOSS;              LLC SERIES 43 PANGLOSS’S
Snell &L.L.P.




                                                           ABSOLUTE COLLECTION SERVICES, LLC;               MOTION TO DISMISS AND (II) PALM
                                                      15   PALM HILLS HOMEOWNERS                            HILLS HOMEOWNERS
                                                           ASSOCIATION, INC.;                               ASSOCIATION, INC.’S MOTION TO
                                                      16                                                    DISMISS

                                                      17                        Defendants.                 (FIRST REQUEST)

                                                      18

                                                      19

                                                      20   SATICOY BAY LLC SERIES 43 PANGLOSS,
                                                      21
                                                                                Counterclaimant,
                                                      22
                                                           vs.
                                                      23
                                                           NATIONSTAR MORTGAGE LLC D/B/A
                                                      24   CHAMPION MORTGAGE COMPANY,
                                                      25
                                                                                Counterdefendant.
                                                      26

                                                      27          Nationstar Mortgage LLC d/b/a Champion Mortgage Company (“Nationstar”), Saticoy

                                                      28   Bay LLC Series 43 Pangloss (“Saticoy”), Absolute Collection Services, LLC (“ACS”), and Palm


                                                                                                    -1-
                                                       1   Hills Homeowners Association, Inc. (the “HOA”, and jointly with Nationstar, Saticoy, and ACS,
                                                       2   the “Parties”) respectfully request the Court enter an order, pursuant to Local Rule IA 6-1,
                                                       3   extending the deadlines for Saticoy and the HOA to file replies to Nationstar’s responses to their
                                                       4   respective motions to dismiss (ECF No. 44 and 38). The current deadlines for Saticoy’s and the
                                                       5   HOA’s replies are August 5, 2019, and have not expired. The Parties seek an extension until
                                                       6   August 19, 2019.
                                                       7          This is the Parties’ first request to extend the deadlines for Saticoy and the HOA to file
                                                       8   replies to Nationstar’s responses and is not made for any deleterious purposes or to unnecessarily
                                                       9   delay these proceedings. Rather, the Parties seek this extension in good faith to coordinate
                                                      10   briefing on Saticoy and the HOA’s motions to dismiss and to continue their discussions regarding
                                                      11   the potential to resolve this matter. Accordingly, the Parties stipulate to extend the deadlines for
                                                      12   Saticoy and the HOA to file their replies in support of their respective motions to dismiss to
                  50 WEST LIBERTY STREET, SUITE 510
         Wilmer
                      RENO, NEVADA 89501-1961




                                                      13   August 19, 2019, and respectfully request the Court enter an order approving this extension.
                            LAW OFFICES


                             (775) 785-5440




                                                      14          Dated this 1st day of August, 2019.
Snell &L.L.P.




                                                      15   SNELL & WILMER L.L.P.                              GORDON REES SCULLY
                                                                                                              MANSUKHANI, LLP
                                                      16    By:_/s/Nathan G. Kanute          _____
                                                               Jeffrey Willis (No. 4797)                        By:/s/Wing Yan Wong (with permission)
                                                      17       Nathan G. Kanute (No. 12413)                        Robert S. Larsen (No. 7785)
                                                               50 W. Liberty St., Ste 510                          Wing Yan Wong (No. 13622)
                                                      18       Reno, NV 89501-1961                                 300 So. Fourth Street, Suite 1550
                                                               Attorneys for Nationstar Mortgage LLC               Las Vegas, NV 89101
                                                      19       d/b/a Champion Mortgage Company                     Attorneys for Palm Hills HOA
                                                      20   ABSOLUTE COLLECTION SERVICES, LLC                  LAW OFFICES OF MICHAEL F. BOHN
                                                      21                                                        By:/s/Michael F. Bohn (with permission)
                                                           By: /s/Shane D. Cox (with permission)
                                                              Shane D. Cox (No. 13852)                             Michael F. Bohn (No. 1641)
                                                      22                                                           Adam R. Trippiedi (No. 12294)
                                                              8440 W. Lake Mead Blvd., Ste. 210
                                                              Las Vegas, NV 89128                                  2260 Corporate Circle, Suite 480
                                                      23                                                           Henderson, NV 89074
                                                              Attorney for Absolute Collection Services,
                                                              LLC                                                  Attorneys for Saticoy Bay LLC
                                                      24

                                                      25
                                                                  IT IS SO ORDERED.
                                                      26

                                                      27                                                UNITED STATES DISTRICT JUDGE
                                                                                                        Dated: August 1, 2019.
                                                      28                                                DATED:


                                                                                                     -2-
